Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/539,639 in response to a pre-Appeal Conference Decision filed 09/17/2021; the original application filed on 08/13/2019. Claims 1 - 20 are currently pending and have been considered below. Claims 1 and 10 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2012/0163175 A1) herein “Gupta” in view of Gupta et al. (US 2019/0014055 A1) herein “Gupta 55”.

Regarding claims 1 and 11, a server, [Figure 1, Ref # 102], comprising:
a processor, [Figure 1, Ref # 104 wherein the controller 104 provides a processor within the control. (Paragraph 37)], configured to host a plurality of virtual machines, [Figure 1, Ref # 110, wherein controller 104 hosts VM 110], 
an ingress engine, [Figure 1, Ref # 106, Ingress port], configured to:
maintain a plurality of per-virtual machine queues configured to store received packets associated with each of respective plurality machines hosted by the processor, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function when the rate at which the ingress port receives data traffic for a particular virtual machine exceeds that virtual machine's maximum incoming frame rate, (Paragraph 14)], 
in response to detecting a threshold number of packet drops from at least one of the per virtual machine queues, [When the controller 504 detects that the rate of incoming data packets to any one of the virtual machines 509, 510 exceeds the preset maximum frame rate of that virtual machine, the controller 504 may start to drop incoming data packets (i.e., dropped data packets 534), “wherein the dropped packets of any number is a threshold number of packet drops, (Paragraph 37)], transmit a packet per second transmission limit to at least one remote computing device transmitting packets to the virtual machine associated with the per virtual machine queue experiencing the packet drops, [The unicast congestion message instructs the contributing source device 314 to reduce or stop its data packet transmission rate so that the rate of incoming data packets to the overloaded virtual machine decreases, (Paragraph 20)],
Gupta et al. fails to explicitly teach that the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue, 
Gupta et al. teaches that the intermediary device may compare the estimated amount of time or the accumulated number/amount of packets, with a minimum threshold time or packet amount. If the estimated amount of time to process the packets (or the accumulated number/amount of packets) is greater than the minimum threshold time (or the threshold packet amount), the intermediary device may select a subset of packets in the queue (e.g., after taking into account a compression cycle) subsequent to the minimum threshold time, for compression, (Gupta et al., Paragraph 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in  (“Gupta 55”, Paragraph 6), in order to reduce and/or eliminate packet delay variation arising from applying optimization techniques such as compression, the intermediary device may constrain, manage or perform such optimization techniques, (“Gupta 55”, Paragraph 6).

Regarding claims 2 and 12, the server comprising a network interface card, and the ingress engine is executed on the network interface card, [Figure 7, Ref # 720, wherein the system interface executes the ingress port 106].

Regarding claims 3 and 13, the server wherein the per virtual machine queues are maintained on the network interface card, [a first computing device 101 may execute an application on behalf of a user of a client computing device (e.g., a client 102), may execute a virtual machine, which provides an execution session within which applications execute on behalf of a user or a client computing device (e.g., a client 102), such as a hosted desktop session, may execute a terminal services session to provide a hosted desktop environment, or may provide access to a computing environment including one or more of: one or more applications, one or more desktop applications, and one or more desktop sessions in which one or more applications may execute, (“Gupta 55”, Paragraph 48)].

Regarding claims 5 and 15, the server wherein the server comprises a multi-core processor, and at least one core of the multi-core processor is dedicated to processing packets stored in the per-virtual machine queues, [the "processor" can be embodied in one or more application specific integrated circuits (ASICs), microprocessors, digital signal processors, microcontrollers, field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), multi-core processors, or general-purpose computers with associated memory, (“Gupta 55”, Paragraph 46)].

Regarding claims 6 and 16, the server wherein processing a packet stored in the per-virtual machine queues comprises executing at least one of a plurality of network functions on the packet, the network functions comprising: physical address translation, decryption, and firewall processing, [Encryption/compression circuitry 704 contains logic to carry out encryption/compression or decompression/decryption operations on received and transmitted packets, (Gupta et al., Paragraph 36)].

Regarding claims 7 and 17, the server of claim 1, wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective packet acknowledgement messages, [FIG. 3 illustrates a network 300 connected to a destination device 312 having an example rate limiting network controller 304 at an ingress port 306 sending a unicast congestion message (illustrated by data flow 328) to a source device 314, (Gupta et al., Paragraph 19)].

Regarding claims 8 and 18, the server wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective independent control packets, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function, (Gupta et al., Paragraph 14)].

Regarding claims 9 and 19, the server wherein at least one minimum processor cycle allocation for a first of the virtual machines is different than a minimum packet processor cycle allocation for a second of the virtual machines, [Each of the virtual machines has a preset maximum frame rate at which they can process incoming data from the network 400, (Gupta et al., Paragraph 24)].

Regarding claims 10 and 20, the server wherein the processor is configured, in response to detecting an empty per-virtual machine queue associated with a first virtual machine, to reallocate at least a portion of the processor cycle allocation allocated to the first virtual machine to at least one other virtual machine, [The data in the queue may be offloaded, transferred and/or transmitted at various rates to a plurality of data sinks (e.g., time delays t, u, and v), which can comprise data links or packet processing modules/devices, (“Gupta 55”, Paragraph 86)].
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478